Citation Nr: 0730353	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  07-08 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to November 
1958 and again from March 1963 to September 1981.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2006 decision of the RO in St. Petersburg, 
Florida, which denied the veteran's claim for an initial 
compensable disability rating for bilateral hearing loss.  
That decision also denied his claim for service connection 
for peripheral neuropathy of the upper and lower extremities.  
In May 2006 the veteran submitted his notice of disagreement 
(NOD) with the March 2006 decision.  In an October 2006 
statement he clarified that he only wanted to appeal the 
denial of the claim for peripheral neuropathy of the lower 
extremities.  Thus, the claim for service connection for 
peripheral neuropathy of the upper extremities is not in 
appellate status.  See 38 C.F.R. § 20.201, 20.204 (2006).  
Additionally, since the claim for service connection for 
peripheral neuropathy of the lower extremities was 
subsequently granted in a January 2007 rating decision and 
since the veteran has not appealed that decision, that issue 
is not before the Board.  See 38 C.F.R. § 20.200 (2006).

In May 2007 the veteran testified in support of his bilateral 
hearing loss claim at a video-conference hearing before the 
undersigned Veterans Law Judge of the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's bilateral hearing loss was last evaluated by a 
VA audiologist in January 2006.  During the May 2007 hearing, 
his representative stated that the veteran's hearing had 
worsened since the January 2006 examination.  He requested 
that the veteran's hearing be evaluated again, noting that in 
January 2006 the speech recognition score for the veteran's 
left ear was 84 percent - just shy of 82 percent, which would 
have warranted a compensable rating based on the other 
January 2006 audiometric examination findings.  See 38 C.F.R. 
§ 4.85, Tables VI and VII (2006).

In light of the veteran's contention that his hearing has 
worsened since January 2006 and the fact that the borderline 
clinical testing results discussed above are nearly two years 
old, the Board concludes that the veteran should be afforded 
another VA audiological examination to reassess the severity 
of his bilateral hearing loss under the applicable standards.  
See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (where appellant complained of increased hearing loss 
two years after his last audiology examination, VA should 
have scheduled him for another examination); see also, 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Additionally, the Board notes that the veteran submitted 
medical evidence to the RO subsequent to the issuance of the 
statement of the case (SOC) in January 2007.  Specifically, 
in February 2007 he submitted a letter from his VA 
audiologist that briefly summarized the results of 
audiological testing performed since 1981.  Along with this 
letter, the veteran submitted copies of VA outpatient 
treatment records dated from 1992 to 1998.  In April 2007 the 
veteran's representative submitted additional VA outpatient 
treatment records dated from 1999 to 2001.

Because of their age, the additional records submitted by the 
veteran are of limited probative value in this appeal since 
the determinative issue is the present level of his bilateral 
hearing loss.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Moreover, only some of these records contain the objective 
clinical findings needed to properly evaluate the current 
severity of his bilateral hearing loss under the Schedule for 
Rating Disabilities.  See 38 C.F.R. §§ 4.1-4.14, 4.85, 4.86, 
Diagnostic Code 6100 (2006).  The RO also indicated in a 
March 2007 letter to the veteran that at least some of the 
submitted evidence was duplicative of evidence already of 
record, although this is not clear since the evidence is not 
located elsewhere in the claims file and is not referred to 
in any of the rating decisions.  Nevertheless, this remand 
will afford the RO the opportunity to send the veteran a 
supplemental SOC (SSOC) that addresses the additional 
evidence.  38 C.F.R § 19.31 (2006).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for an 
audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file, 
including a copy of this remand, must 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his January 
2006 VA examination, if so, to what 
extent.  The examiner should report 
complaints and clinical findings in 
detail, including puretone threshold 
averages and speech discrimination 
scores, and the basis for the 
examiner's opinion should be fully 
explained.

2.  Then readjudicate the claim in light 
of the additional evidence obtained.  
Send the veteran and his representative 
an SSOC that addresses the additional 
evidence submitted in February 2007 and 
April 2007 and the new audiological 
testing to be performed pursuant to this 
remand.  Give the veteran and his 
representative an opportunity to respond 
to the SSOC before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



